Kelly, Justice
(dissenting).
I dissent. In United States v. Thirty-seven (37) Photographs, 402 U. S. 363, 376, 91 S. Ct. 1400, 1408, 28 L. ed. 2d 822, 834 (1971), the court stated: *450The Question, then, is are the materials here involved obscene? State’s exhibit 76 consists primarily of photos of nudes and near nudes of women in various positions picturing lesbian sexual activity. Until the Supreme Court of the United States finally clarifies what is obscene, I have to assume much of the material involved here is obscene. It is substantially the same as the material described in State v. Amato, 49 Wis. 2d 638, 183 N. W. 2d 29 (1971). In Amato, the Wisconsin Supreme Court found the material to be obscene and certiorari was denied by the United States Supreme Court in Amato v. Wisconsin, 404 U. S. 1063, 92 S. Ct. 735, 30 L. ed. 2d 751 (1972).
*449“* * * [A]s we held in Roth v. United States [354 U. S. 476, 77 S. Ct. 1304, 1 L. ed. 2d 1498] and reiterated today in Reidel [402 U. S. 351, 91 S. Ct. 1410, 28 L. ed. 2d 813 (1971)], obscenity is not within the scope of First Amendment protection.”